MORROW, P. j.
Appellant is convicted of passing a forged instrument, and punishment fixed at confinement in the penitentiary for a period of two years.
We find in the records neither statement of facts nor bills of exceptions. So far as their questions of law are presented, they are identical with those reviewed in the case of the same appellant — No. 6125, 228 S. W. 237. The conclusions and authorities there presented will control in the instant case.
The judgment is affirmed
HAWKINS, J., not sitting.